Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered December 11, 1995, convicting defendant, after a jury trial, of murder in the second degree and attempted assault in the second degree, and sentencing him, as a second violent felony offender, to consecutive terms of 25 years to life and 2 to 4 years, respectively, unanimously affirmed.
The record supports the court’s finding that defendant’s suppressed statement was voluntarily given so as to permit its use for impeachment purposes (see, People v Maerling, 64 NY2d 134, 140). There was no causal connection between defendant’s physical injuries and possible drug use and his ability to provide a voluntary statement. Since defendant did not request a limiting instruction regarding the use of this statement, his claim of error is unpreserved and we decline to review it in the interest of justice. Were we to review this claim,, we would find that the lack of such instruction caused no prejudice.
Defendant’s challenges for cause were properly disallowed, given that the venirepersons unequivocally stated they could be impartial (People v Middleton, 220 AD2d 202, lv denied 87 NY2d 848). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.